Citation Nr: 0306849	
Decision Date: 04/09/03    Archive Date: 04/14/03

DOCKET NO.  99-01 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total rating for compensation purposes based 
on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel




INTRODUCTION

The veteran had service with the Army National Guard 
including a period of active duty for training from July 1996 
to September 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, which denied a total rating for compensation 
purposes based on individual unemployability.

This case was before the Board previously in July 2000 when 
it was remanded for additional development.  The requested 
development has not been completed.

At that time, the Board also referred to the RO for 
adjudication the issue of entitlement to service connection 
for a psychiatric disorder secondary to the service-connected 
back disorder.  This claim has yet to be adjudicated by the 
RO and is not presently before the Board on appeal.  The 
Board again refers this claim to the RO for adjudication.


REMAND

This case is not yet ready for appellate review.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities provided that if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and that, if there are two or 
more such disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2002).

In this case, the veteran has one service-connected 
condition-degenerative disc disease at L5-S1 with myositis 
and clinical right L5 radiculopathy-currently rated as 60 
percent disabling.  Therefore, the veteran meets the 
percentage requirements of section 4.16(a).  Nevertheless, 
the RO denied his claim for a total rating based on 
individual unemployability because, "in the judgment of the 
rating agency", the veteran is considered capable of gainful 
employment.  38 C.F.R. § 4.16(a) (2002).

As the Board noted in the Introduction, the veteran submitted 
a claim for service-connection for a psychiatric disorder 
secondary to his service-connected back disability to the 
Board in May 2000 and submitted the statement of a private 
physician in support of this claim.  The veteran requested 
that this claim be adjudicated and that the evidence be 
considered in readjudicating his claim for a total rating 
based on individual unemployability.  The Board does not have 
jurisdiction of this claim and therefore may not instruct the 
RO with regard to any development concerning it.  The Board 
may only refer the claim to the RO for adjudication.  See, 
e.g., VAOPGCPREC 6-96 (Aug. 16, 1996).  However, because the 
veteran has requested that this claim be considered with 
regard to his pending appeal of the total rating claim, the 
RO should adjudicate this claim before readjudicating the 
claim for a total rating based on individual unemployability 
that is the subject of this remand.

In May 2002 the RO sent to C. R. L. (Dr. R.) a request for 
records of treatment of the veteran from November 1997 to 
April 2002.  Dr. R. did not respond.  The RO did not notify 
the veteran of Dr. R.'s failure to respond.  See 38 C.F.R. 
§ 3.159(e) (2002).

In an April 2002 response to the RO's request for information 
about the veteran's work history and history of medical 
treatment, the veteran stated that he had been receiving 
disability benefits since 1998 from the Social Security 
Administration (SSA).  The records considered by that agency 
in awarding those benefits, including a copy of the decision 
itself, should be obtained.  See 38 U.S.C.A. § 5103A (2002); 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Martin v. 
Brown, 4 Vet. App. 136 (1993) (not only must the final Social 
Security Administration decision be obtained, but all records 
upon which that decision was based must be obtained as well).

Finally, the RO's efforts have not complied with the 
instructions contained in the July 2000 Remand from the 
Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  The 
Board instructed the RO to obtain any records of VA 
treatment.  In April 2002 the veteran stated that he had been 
treated at the VA Medical Center (MC) in Rio Piedras, Puerto 
Rico, since 1996.  Records of this treatment have not been 
obtained.

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to RO for the following development:

1.  The RO should attempt again to obtain 
records from C. R. L., M.D. (Dr. R.), for 
treatment of the veteran from December 
1997 to the present.  If the attempt to 
obtain the records is unsuccessful, the 
RO should advise the veteran of that fact 
in accordance with 38 C.F.R. § 3.159(e) 
(2002).

2.  The RO should obtain VA records of 
treatment of the veteran for his service-
connected back disorder at the Rio 
Piedras (San Juan), Puerto Rico VA 
Medical Center (VAMC), from 1996 to the 
present.  All records maintained are to 
be requested, to include those maintained 
in paper form and those maintained 
electronically (e.g., in computer files) 
or on microfiche.  The RO should 
associate all records and responses with 
the claims file.

3.  The RO should obtain from the Social 
Security Administration the records 
(including copies of any decisions) 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  The RO should readjudicate the claim 
for a total rating based on individual 
unemployability.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




